Appeal from a judgment of the County Court of Greene County, rendered November 30, 1970, upon a verdict convicting defendant of two counts of selling a dangerous drug, third degree and possession of a hypodermic needle. Defendant and several others were indicted on various drug charges as the result of an investigation conducted in the Greene County area. Defendant was tried and convicted of two sales of heroin and possession of a hypodermic needle. He was sentenced to 3 to 15 years on each of the heroin sales, and received one year on the possession of a hypodermic needle. The sentences were to run concurrently. All of the others indicted, after pleas of guilty, received probationary sentences. The sole issue raised by defendant on this appeal is that the sentence imposed was unduly harsh and excessive, particularly in view of the fact that the others were all placed on probation. The imposition of sentence rests with the discretion of the trial court and we should not reduce the sentence unless there is a clear abuse of discretion. (People v. Oaputo, 13 A D 2d 861.) An examination of the instant record reveals testimony that defendant was not an addict, had a substantial job and was a supplier of drugs. Two of the counts were felonies, the other a misdemeanor. Under all of these circumstances we cannot say the court abused its discretion in the sentences imposed. Judgment affirmed. Herlihy, P. J., Staley, Jr., Sweeney, Kane and Main, JJ., concur.